[Cite as State v. Blair, 2022-Ohio-2572.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. CT2021-0055
SCOTT BLAIR

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. CR2021-0184


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        July 27, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

RONALD L. WELCH                                CHRIS BRIGDON
PROSECUTING ATTORNEY                           8138 Somerset Road
TAYLOR P. BENNINGTON                           Thornville, Ohio 43076
ASSISTANT PROSECUTOR
27 North Fifth Street, P. O. Box 189
Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2021-0055                                                      2


Wise, J.

       {¶1}   Appellant Scott Blair appeals his conviction and sentence entered in the

Muskingum County Court of Common Pleas. Appellee is the State of Ohio. The relevant

facts leading to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On April 8, 2021, Appellant was indicted on one count of Felonious Assault

in violation of R.C. §2903.11(A)(1), one count of Felonious Assault in violation of R.C.

§2903.11(A)(2), and one count of Possession of Criminal Tools in violation of R.C.

§2923.24.

       {¶3}   On August 5, 2021, the trial court held a hearing where Appellant sought to

discharge counsel. In broad generalities, Appellant told the court his attorney did not listen

to his side of the story and was pushing the idea of his guilt. The judge denied Appellant’s

request.

       {¶4}   That same day, Appellant entered a plea of guilty of one count of Attempted

Felonious Assault in violation of R.C. §2923.02(A) and R.C. §2903.11(A)(1) and one

count of Possession of Criminal Tools in violation of R.C. §2923.24(A).

       {¶5}   On September 15, 2021, the trial court sentenced Appellant to thirty-six

months in prison for Attempted Felonious Assault and twelve months in prison for

Possession of Criminal Tools to be served concurrently.

                                   ASSIGNMENTS OF ERROR

       {¶6}   Appellant filed a timely notice of appeal. He herein raises the following two

Assignments of Error:
Muskingum County, Case No. CT2021-0055                                                     3


      {¶7}   “I. SCOTT BLAIR DID NOT KNOWINGLY, INTELLIGENTLY AND

VOLUNTARILY PLEAD GUILTY, IN VIOLATION OF HIS DUE PROCESS RIGHTS

UNDER THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

CONSTITUTION       AND    SECTION      SIXTEEN,      ARTICLE     ONE     OF   THE       OHIO

CONSTITUTION.

      {¶8}   “II. THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING BLAIR’S

MOTION TO DISMISS HIS TRIAL COUNSEL, IN VIOLATION OF THE SIXTH

AMENDMENT TO THE UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE

I OF THE OHIO CONSTITUTION.”

                                                I.

      {¶9}   In Appellant’s first Assignment of Error, Appellant argues his guilty plea was

not knowingly, intelligent, and voluntary. We disagree.

      {¶10} Crim.R. 11(C)(2) sets forth a trial court’s duties during a felony plea hearing

to address the defendant personally to convey certain information to the defendant and

prohibits acceptance of guilt or no contest without performing these duties. State v.

Holmes, 5th Dist. Licking No. 09 CA 70, 2010-Ohio-428, ¶10. The rule specifically

provides:

             In felony cases the court may refuse to accept a plea of guilty or a

      plea of no contest, and shall not accept a plea of guilty or no contest without

      first addressing the defendant personally either in-person or by remote

      contemporaneous video in conformity with Crim.R. 43(A) and doing all of

      the following:
Muskingum County, Case No. CT2021-0055                                                   4


              (a)    Determining that the defendant is making the plea voluntarily,

      with understanding of the nature of the charges and of the maximum penalty

      involved, and if applicable, that the defendant is not eligible for probation or

      for the imposition of community control sanctions at the sentencing hearing.

              (b)    Informing the defendant of and determining that the defendant

      understands the effect of the plea of guilty or no contest, and that the court,

      upon acceptance of the plea, may proceed with judgment and sentence.

              (c)    Informing the defendant and determining that the defendant

      understands that by the plea the defendant is waving the rights to jury trial,

      to confront witnesses against him or her, to have compulsory process for

      obtaining witnesses in the defendant’s favor, and to require the state to

      prove the defendant’s guilt beyond a reasonable doubt at a trial at which the

      defendant cannot be compelled to testify against himself or herself.

      {¶11} Crim.R. 11(C)(2) contains both constitutional advisements with which a trial

court must strictly comply and non-constitutional advisements with which a trial court must

substantially comply. In State v. Bishop, 156 Ohio St.3d 156, 2018-Ohio-5132, 124

N.E.3d 766, the Supreme Court of Ohio stated at paragraph 19:

              A trial court need only substantially comply with the nonconstitutional

      advisements listed in Crim.R. 11(C)(2)(a). Veney, 120 Ohio St.3d 176,

      2008-Ohio-5200, 897 N.E.2d 621, at ¶18. But “[w]hen the trial judge does

      not substantially comply with Crim.R. 11 in regard to a nonconstitutional

      right, reviewing courts must determine whether the trial court partially

      complied or failed to comply with the rule.” (Emphasis sic.) Clark, 119 Ohio
Muskingum County, Case No. CT2021-0055                                                     5


       St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, at ¶32. “If the trial judge

       partially complied, e.g., by mentioning mandatory postrelease control

       without explaining it, the plea may be vacated only if the defendant

       demonstrates a prejudicial effect.” Id. But if the trial court completely failed

       to comply with the rule, the plea must be vacated. Id. Complete failure “ ‘to

       comply with the rule does not implicate an analysis of prejudice.’ ” Id.,

       quoting State v. Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d

       1224, ¶22.

       {¶12} In the case sub judice, Appellant argues the trial court failed to ensure that

he subjectively understood that his guilty plea was a complete admission of guilt.

       {¶13} The record shows the trial court substantially complied with Crim.R. 11. At

the plea hearing, the trial court reviewed with Appellant the rights that he was giving up

by pleading guilty, including the right to trial, the right to confront and cross-examine

witnesses, the right to call witnesses, and the right to present his own evidence. The trial

court advised Appellant that he could not be forced to testify at trial, and that his silence

could not be used against him. The court advised Appellant the burden of proof was

beyond a reasonable doubt. The State read the facts of the case, and Appellant, through

counsel, still wished to enter a plea of guilty.

       {¶14} While Appellant argues that he claimed innocence at the plea hearing, a

review of the transcript is absent of any such claims. Appellant points to nothing in the

record indicating at the time of the plea Appellant was maintaining his innocence. In

addition, Appellant fails to show or even allege he suffered prejudice.
Muskingum County, Case No. CT2021-0055                                                  6


       {¶15} Based on the foregoing exchange, we find Appellant knowingly, voluntarily,

and intelligently entered his guilty plea.

       {¶16} Appellant’s First Assignment of Error is overruled.

                                             II.

       {¶17} In Appellant’s Second Assignment of Error, Appellant argues the trial court

abused its discretion by denying Appellant’s Motion to Dismiss his trial counsel. We

disagree.

       {¶18} The decision whether to discharge court-appointed counsel is within the trial

court’s sound discretion. State v. Dukes, 34 Ohio App.3d 263, 518 N.E.2d 28 (8th

Dist.1986). In order to find an abuse of discretion, we must determine the trial court’s

decision was unreasonable, arbitrary or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶19} The right to competent counsel does not require that a criminal defendant

have a meaningful relationship with counsel. Morris v. Slappy, 461 U.S. 1, 13, 103 S.Ct.

1610, 1617, 75 L.Ed.2d 610 (9183); State v. Blankenship, 102 Ohio App.3d 534, 657

N.E.2d 559 (12th Dist.1995); State v. Burroughs, 5th Dist. No. 04CAC03018, 2004-Ohio-

4769, ¶11. To discharge a court-appointed attorney, the defendant must show “a

breakdown in the attorney-client relationship of such magnitude as to jeopardize the

defendant’s right to effective assistance of counsel.” State v. Coleman, 37 Ohio St.3d

286, paragraph four of the syllabus, certiorari denied (1988), 102 L.Ed.2d 238.

“[C]ounsel’s belief in their client’s guilt is not good cause for substitution.” State v.

Cowans, 87 Ohio St.3d 68, 1999-Ohio-250, 717 N.E.2d 298 (1999).
Muskingum County, Case No. CT2021-0055                                                    7


       {¶20} In the case sub judice, Appellant contends that his trial counsel believed he

was guilty and would not listen to his side of the story. Our review of the record indicates

Appellant’s counsel was communicating with Appellant and providing Appellant an honest

appraisal of the case.

       {¶21} For these reasons, we do not find any abuse of discretion by the trial court.

       {¶22} Appellant’s Second Assignment of Error is overruled.

       {¶23} For the foregoing reasons, the judgment of the Court of Common Pleas of

Muskingum County, Ohio, is hereby affirmed.



By: Wise, J.

Gwin, P. J., and

Hoffman, J., concur.



JWW/br